Case 8:20-cv-03116-JSM-AAS Document5 Filed 01/09/21 Page 1 of 1 PagelD 13

RETURN OF SERVICE

 

State of US DIST COURT County of Middle Dist of Fla

FFP2021000

1000003

Case Number: 8:20-CV-03116

Plaintiff: | | | |
SIGFREDO PRIETO

VS.

 

 

 

 

Defendant:
PINTO TRANSPORT, INC.,

For:
LEE LAW PLLC

6530 TAMPA EXECUTIVE AIRPORT RD
#227

TAMPA, FL 33610

Received by FAITHFUL PROCESS SERVICES LLC on the 4th day of January, 2021 at 3:07 pm to be served on PINTO
TRANSPORT INC. C/O PATRICK J. DOSSEY CPA, 6039 CYPRESS GARDENS BLVD, WINTER HAVEN, FL.

|, Michael Mosely, do hereby affirm that on the 6th day of January, 2021 at 11:33 am, |:

SUBSTITUTE served by delivering a true copy of the SUMMONS IN A CIVIL CASE, COMPLAINT AND DEMAND FOR
JURY TRIAL to: ALYSHA RENVELLA, a person in charge at the recipient's PRIVATE MAILBOX location at the address of:
6039 CYPRESS GARDENS BLVD #326, WINTER HAVEN, FL; the only address known after reasonable investigation and
after determining that the person or business to be served maintains a mailbox at this location, in compliance with Florida
State Statutes 48.031 (6)

Additional Information pertaining to this Service:

1/6/2021 11:33 am Attempted service at 6039 CYPRESS GARDENS BLVD, WINTER HAVEN, FL , This is a USPS Store.
Manager confirm that business has a active box for mail pick-up.

| certify that | am over the age of 18, have no interest in the above action. Pursuant to Florida Statute 92.525, and under
penalty of perjury, | declare that the facts set forth in the foregoing affidavit are true and correct.

Michael Mosely /
CPS# 608

FAITHFUL PROCESS SERVICES LLC
1703 N. TAMPA STREET

#7

TAMPA, FL 33602

(813) 223-2255

Our Job Serial Number: FFP-2021000003

Copyright © 1992-2021 Database Services, Inc. - Process Server's Toolbox V8.1g
